Case: 16-11706      Document: 00514102018         Page: 1    Date Filed: 08/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-11706                                   FILED
                                  Summary Calendar                            August 3, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LORETO RAMOS-PABLO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-134-1


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Loreto Ramos-Pablo pleaded guilty to illegal reentry after removal from
the United States and was sentenced to 41 months in prison, to be followed by
a two-year term of supervised release. Ramos-Pablo argues on appeal that his
indictment failed to invoke the sentencing enhancement in 8 U.S.C.
§ 1326(b)(2), as his indictment failed to allege the existence of a prior




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11706    Document: 00514102018     Page: 2   Date Filed: 08/03/2017


                                 No. 16-11706

conviction. He contends that his sentence exceeds the statutory maximum
penalty for a conviction under § 1326(a) and violates his due process rights.
      The Government has filed an unopposed motion for summary
affirmance, asserting that Ramos-Pablo’s argument is foreclosed by
Almendarez-Torres v. United States, 523 U.S. 224 (1998). As Ramos-Pablo
concedes that his argument is foreclosed and is raised only to preserve it for
further review, summary affirmance is appropriate. See Groendyke Transp.,
Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). Accordingly, the motion for
summary affirmance is GRANTED, the alternative motion for an extension of
time to file a brief is DENIED, and the judgment of the district court is
AFFIRMED.




                                       2